Section 7 Tract 64 Property, Inc., and The Grand at Doral I, Ltd., Appellants,
v.
City of Doral and Department of Community Affairs, Appellees.
No. 3D10-2354.
District Court of Appeal of Florida, Third District.
Opinion filed September 21, 2011.
Ruden McClosky, John H. Pelzer, Beth-Ann E. Krimsky and Robin F. Hazel, (Ft. Lauderdale), for appellants.
Goren, Cherof, Doody & Ezrol and Michael D. Cirullo, Jr., (Ft. Lauderdale), for appellee, City of Doral; Marlene Stern, (Tallahassee), for appellee, Department of Community Affairs.
Before WELLS, C.J., and CORTIÑAS and EMAS, JJ.
AFFIRMED.
Not final until disposition of timely filed motion for rehearing.